DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 07 August 2020. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9, 11-19 rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 20170046134 A1, hereafter referred to as Straub) in view of Messenger et al (US 20180054720 A1, hereafter referred to as Messenger).

Regarding claim 1, Straub teaches a system that implements a soft phone interaction, the system comprising: 
a centralized framework (Straub [0022-0023] discloses a service that facilitates communication between devices and enterprise computer systems, providing a plurality of services) that delivers API driven communication capabilities and micro- services (Straub [0030, 0066-0068 and 0100] teaches callable interfaces or APIs to communicate with the cloud service, wherein APIs are additionally used to communicate with the Enterprise computer systems, wherein the APIs permit access to services offered by the cloud service framework [0042, 0096, 0128]); 
a set of communications clients to deliver a plurality of communication and collaboration tools (Straub [0066-0068] discloses a plurality of callable interfaces, associated with embedded applications or features of a heavy application [0128], to communicate with the services of the cloud service framework) across a plurality of disparate devices associated with a plurality of different employees of an entity (Straub [0097] discloses communication amongst a plurality of devices of different protocols [0063, 0065, 0097, 0018-0020, 0022] and different types and models [00127-0128, 0135] to permit users of an entity to communicate and collaborate [0103]); and 
a computer processor, coupled to the centralized framework and the set of communication clients, configured to perform the steps of: 
receiving a request for communication at an input interface from an employee associated with a first device (Straub [0052, 0094] discloses a customer issuing a service request, wherein the request is directed to services including collaboration services [0042]); 
connecting, via a communications platform, the request for communication to a recipient, wherein the recipient and the employee are associated with the entity (Straub [0178] discloses forwarding request [0069] to their destination in the corporate network);
directing the request to a second device from a plurality of devices (Straub [0178] discloses forwarding requests to their destination in the corporate network), wherein the first device is different in type and model from the second device (Straub [0063, 0019-0020] discloses protocol and security differences, device type and model differences [0037, 0062, 0103, 0127]) and at least one of the first device and the second device is a personal device that is not issued from the entity (Straub [0027, 0176] teaches BYOD);
wherein the centralized framework is infrastructure and vendor agnostic (Straub [0022] discloses facilitating communication between devices and enterprise computer systems, wherein the enterprise and devices have differing communication protocols, types and models [0018-0020, 0062-0063] allowing service requests despite format and protocol differences [0097, 0103]) and the plurality of communication and collaboration tools are executed in a uniform and consistent manner across the first device and the second device (Straub [0127] discloses allowing the same application to be built for multiple platforms, devices types and device capabilities to function as a native application [0135]).
However, Straub does not explicitly teach connecting, via a communications platform, the request for communication to a recipient, wherein the recipient and the employee are employed by the entity; and directing, via a call manager, the request for communication to a second device from a plurality of devices associated with the recipient wherein the first device is different in type and model from the second device and at least one of the first device and the second device is a personal device that is not issued from the entity.
Messenger, in an analogous art, teaches receiving a request for communication at an input interface from an employee associated with a first device (Messenger [0037, 0003] discloses a user placing an outgoing call with associated users (employees of a company) [0025] or users associated with the user’s company directory [0072]);
connecting, via a communications platform, the request for communication to a recipient (Messenger [0070] discloses processing and routing incoming call requests to a user’s devices wherein the call is associated with employees of a company [0025] or users’ sin a company directory [0072]);
directing, via a call manager, the request for communication to a second device from a plurality of devices associated with the recipient (Messenger [0070] discloses processing and routing incoming call requests to the users’ devices [0070, 0003]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Straub in view of Messenger in order to configure the request for communication received at an input device, as taught by Straub, to include a request for a call communication, wherein the request for communication is connected to a recipient, wherein the recipient and employee are employed by the entity and the request is directed to a second device form a plurality of devices associated with the recipient, as taught by Messenger.
One of ordinary skill in the art would have been motivated in order to allow users to unify activities across different interfaces regardless of the device (Messenger [0024]).

Regarding claim 2, Straub-Messenger teach the limitations of claim 1, as rejected above.
Additionally, Straub-Messenger teach the system wherein the request is authenticated and registered through an API framework connection (Straub [0070-0073, 0110] teach security authentication when a request is received, wherein the request occurs via callable interfaces or APIs [0067, 0106]).  

Regarding claim 3, Straub-Messenger teach the limitations of claim 1, as rejected above.
Additionally, Straub-Messenger teach the system wherein the request for communication is received by Physical Security as a Service (PSaaS) component (Straub [0028 and Fig 7-716] discloses a security access server located at the DMZ).  

Regarding claim 4, Straub-Messenger teach the limitations of claim 1, as rejected above.
Additionally, Straub-Messenger teach the system wherein at least one of the first device and the second device communicates via a web server associated with a Tier 3/Internal layer to the centralized framework (Straub [0043] discloses a service instance instantiated by the cloud service includes a hosted Web Server. Additionally, [0178] discloses multiple server instances, managing and proxying requests, to resources in a corporate network)  

Regarding claim 5, Straub-Messenger teach the limitations of claim 1, as rejected above.
Additionally, Straub-Messenger teach the system wherein at least one of the first device and the second device communicates via the Internet and Tier 1/DMZ layer (Straub [0028 and Fig 7-716] discloses a security access server located at the DMZ to support communication between a mobile device and corporate resources).  

Regarding claim 6, Straub-Messenger teach the limitations of claim 1, as rejected above.
Additionally, Straub-Messenger teach the system wherein the centralized framework accesses an entity's internal directory (Messenger [0072] discloses accessing a user’s company directory).  

Regarding claim 7, Straub-Messenger teaches the limitations of claim 1, as rejected above.
Additionally, Straub-Messenger teaches the system wherein the centralized framework communicates with a Tier 2 layer via a cloud communications platform (Straub [0117, 0118] discloses an adaptor interface to perform translations or convert a request (or response) message to a protocol supported by the enterprise system).  

Regarding claim 8, Straub-Messenger teach the limitations of claim 1, as rejected above.
Additionally, Straub-Messenger teach the system wherein the plurality of communication and collaboration tools comprise video conferencing, unified enterprise communication and team collaboration (Straub [0042] discloses providing services including collaboration services. Additionally, Messenger [0019] discloses managing different services including calls, video calls, document/screen sharing collaboration, conference calls).  

Regarding claim 9, Straub-Messenger teach the limitations of claim 1, as rejected above.
Additionally, Straub-Messenger teach the system wherein at least one of the first device and the second device interacts with virtual representations of one or more hardware peripheral devices (Messenger [0069] discloses a virtual version of a physical device (phone) to communicate).  

Regarding claims 11-19, they do not teach or further limit over the limitations presented above with respect to claims 1-9.
Therefore, claims 11-19 are rejected for the same reasons set forth above regarding claims 1-9.

Claim 10, 20 rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 20170046134 A1, hereafter referred to as Straub) in view of Messenger et al (US 20180054720 A1, hereafter referred to as Messenger) as applied above regarding claim 1, further in view of Jonas et al (US 20190244613 A1, hereafter referred to as Jonas).

Regarding claim 10, Straub-Messenger teach the limitations of claim 1, as rejected above
However, Straub-Messenger does not explicitly teach the system wherein the centralized framework is coupled to a personal virtual assistant application that communicates with one or more end users.  
Jonas, in an analogous art, teaches the system wherein the centralized framework is coupled to a personal virtual assistant application (Jonas [Fig 5] discloses voice services of a VoIP server communication framework)  that communicates with one or more end users (Jonas [0039, 0041 and 0028-0030] discloses voice services communicate with end users).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Straub-Messenger in view of Jonas in order to configure the centralized framework, as taught by Straub-Messenger, to be coupled to a personal virtual assistant application that communicates with one or more end users, as taught by Jonas.
One of ordinary skill in the art would have been motivated in order to permit a user to schedule, manage and control aspects of the user’s daily activities via voice commands to the assistant (Jonas [0040-0043]).

Regarding claim 20, it does not teach or further limit over the limitations presented above with respect to claim 10.
Therefore, claim 20 is rejected for the same reasons set forth above regarding claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hook, Jr et al (US 10742649 B1);
Kumar et al (US 20190139002 A1);
Evans et al (US 10572859 B1);
Barett-Bowen et al (US 20180247077 a1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446